DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a Continuation of U.S. Patent Application No. 16/941,585, now U.S. Patent No. 11,021,737, and claims earliest benefit of U.S. Provisional Application No. 61/579,265, filed December 22, 2011, which teaches all the limitations of the current claims (for example, see paragraphs 9-14 and claims 1, 10, 19 and 23).  Claims 21-50 will be examined on the merits.  Claims 1-20 were previously canceled.  No claims have been withdrawn from consideration. 

Double Patenting
	Nonstatutory Obviousness-type Double Patenting Rejections
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.	Claims 21-50 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 25-72 of U.S. Patent No. 11,111,521.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the current claims and the allowed claims of U.S. Patent No. 11,111,521 are both drawn to methods of biological analysis to identify an analyte in a sample such as a cell or tissue sample that comprises binding a plurality of detection reagents to an analyte, the detection reagents comprising first and second detection reagents each comprising a probe that binds to the analyte and a predetermined subsequence (see claim 70 of the ‘521 patent that teaches coupling an additional detection reagent to the analyte), generating a first hybridized complex comprising a first decoder probe hybridized to the first predetermined subsequence and a first detectable label, detecting a first signal signature from the first hybridized complex, removing the first signal signature from the first hybridized complex, generating a second hybridized complex comprising a second decoder probe hybridized to the second predetermined subsequence and a second detectable label, detecting a second signal signature from the second hybridized complex, and using at least the first and second signal signatures to identify the analyte. 



5.	Claims 21-50 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 118, 119, 121-124 and 126-148 of copending U.S. Application No. 16/393,215.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the current claims and the claims of copending U.S. Application No. 16/393,215 are both drawn to methods of biological analysis to identify an analyte in a sample such as a cell or tissue sample that comprises binding a plurality of detection reagents to an analyte, the detection reagents comprising first and second detection reagents each comprising a probe that binds to the analyte and a predetermined subsequence (see claim 142 of the ‘215 application that teaches binding an additional detection reagent to the analyte), generating a first hybridized complex comprising a first decoder probe hybridized to the 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 44-50 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 44 recites the limitation "(ii) a second detection reagent comprising a nucleic acid molecule comprising a second probe sequence that specifically hybridizes to said RNA molecule, and a second predetermined subsequence different than said first predetermined sequence".  There is insufficient antecedent basis for the term “first predetermined sequence” in the claim.  Furthermore, it is unclear why there is a second predetermined sequence or 

Subject Matter Free of the Prior Art
8.	Claims 21-50 the claimed invention are novel and unobvious over the closest prior art of Chee et al. (U.S. Patent No. 9,371,598, cited on IDS of 07/21/2021), and no additional prior art was identified that teaches or suggests methods for biological analysis as currently claimed.  Chee teaches methods and systems for performing spatially encoded biological assays using high levels of multiplexing to identify defined spatial patterns in a biological sample, wherein probes are delivered to a biological sample affixed to a support to allow the probes to interact with the sample, delivering encoding oligonucleotides to the sample according to a known spatial pattern and coupling the encoding oligonucleotides to the probes, determining the sequence of the encoding oligonucleotides coupled to the probes using high-throughput sequencing, and mapping the biological targets to locations on or in the sample (see Abstract, column 2, lines 3-40, column 3, lines 18-35 and Figures 1 and 2).  However, Chee does not teach or suggest a method as currently claimed that comprises the use of first and second detection reagents that bind to a single analyte in a cell or tissue sample (the analyte may be an RNA molecules, see claim 44), wherein the detection reagents each comprise first and second probes that specifically bind to the analyte and first and second predetermined sequences, wherein a first decoder probe comprising a first 
Another reference of particular interest to the currently claimed invention is Sood et al. (U.S. Patent No. 9,201,063, cited on IDS of 07/02/2021, 25-page document).  Sood teaches a method for sequential analysis of biological samples that comprises contacting a sample in situ with a plurality of target-binding probes simultaneously to form a plurality of target-bound probes, and observing the signals from the bound probes sequentially to identify multiple analytes, wherein signals are modified or removed after each identification step (see Abstract, column 1, line 65 to column 2, line 33 and Figures 1 and 2).  However, like Chee and Pierce, Sood does not teach or suggest a method as currently claimed that comprises the use of first and second detection reagents that bind to a single analyte in a cell or tissue sample, wherein the detection reagents each comprise first and second probes that specifically bind to the analyte and first and second predetermined sequences, wherein a first decoder probe comprising a first detectable label is hybridized to the first predetermined sequence to form a first hybridized complex from which a first signal signature is detected, wherein the first signal signature is then removed from the first hybridized complex and a second hybridized complex is generated that comprises a second decoder probe and a second 
Also of particular interest to the currently claimed invention is the reference of Pierce et al. (U.S. Patent Pub. No. 2006/0228733, cited on IDS of 07/02/2021, 25-page document).  Pierce teaches methods for identifying and imaging analytes in a biological sample (see Figure 1 and Table 1) using a probe such as an antibody linked to one or more nucleic acid initiation regions, wherein a set of labeled monomers binds to an initiation region to initiate a hybridization chain reaction to detect the presence of the analyte (see paragraphs 11, 13, 70 and 92 and Figure 9).  However, like Chee, Pierce does not teach or suggest a method as currently claimed that comprises the use of first and second detection reagents that bind to a single analyte in a cell or tissue sample, wherein the detection reagents each comprise first and second probes that specifically bind to the analyte and first and second predetermined sequences, wherein a first decoder probe comprising a first detectable label is hybridized to the first predetermined sequence to form a first hybridized complex from which a first signal signature is detected, wherein the first signal signature is then removed from the first hybridized complex and a second hybridized complex is generated that comprises a second decoder probe and a second detectable label, and after detecting a second signal signature from the second hybridized complex, the analyte is detected using at least the first and second signal signatures.   


Conclusion
9.	Claims 21-50 are rejected on the grounds of nonstatutory obviousness-type double patenting, and claims 44-50 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, as discussed above.  However, claims 21-50 are free of the prior art, as also discussed above. 

Correspondence

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637